     Case 1:20-cv-00918-DAD-SKO Document 9 Filed 08/06/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY ALONZO CHATMAN,                             No. 1:20-cv-00918-NONE-SKO (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
13                                                      RECOMMENDATIONS, DENYING MOTION
              v.
                                                        TO PROCEED IN FORMA PAUPERIS, AND
14    R. DIAZ, et al.,                                  DISMISSING ACTION WITHOUT
                                                        PREJUDICE
15                       Defendants.
                                                        (Doc Nos. 5, 7)
16

17          Plaintiff Larry Alonzo Chatman is a state prisoner proceeding pro se in this civil rights
18   action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge
19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On July 15, 2020, the assigned magistrate judge issued findings and recommendations,
21   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 5) be denied and
22   this action dismissed without prejudice because plaintiff has accrued more than three “strike”
23   dismissals under 28 U.S.C. § 1915(g). (Doc. No. 7.) The magistrate judge further found that
24   plaintiff’s allegations fail to show that he is in imminent danger of serious physical injury. (Id. at
25   2.) The judge provided plaintiff fourteen (14) days to file objections to the findings and
26   recommendations. (Id. at 3.)
27          Plaintiff filed timely objections on July 30, 2020. (Doc. No. 8.) In his objections,
28   plaintiff argues that the cases cited by the magistrate judge should not count as strikes and that he
     Case 1:20-cv-00918-DAD-SKO Document 9 Filed 08/06/20 Page 2 of 3


 1   qualifies for the imminent-danger exception under 28 U.S.C. § 1915(g). (See id.)

 2           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 3   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 4   objections, the court finds the findings and recommendations to be supported by the record and

 5   proper analysis.

 6           The magistrate judge correctly found that four of plaintiff’s prior cases were dismissed as

 7   frivolous or for failure to state a claim on which relief can be granted. (Doc. No. 7 at 2.) Three

 8   of the cases were dismissed when plaintiff failed to file an amended complaint, after the district

 9   court had found that plaintiff’s operative complaint failed to state a cognizable claim. Chatman v.
10   Bradford, et al., No. 2:05-cv-01571-FCD-GGH (E.D. Cal. Aug. 24, 2006); Chatman v. Solano

11   County Jail, et al., No. 2:04-cv-02655-MCE-GGH (E.D. Cal Aug. 30, 2006); Chatman v. Dillion,

12   et al., No. 2:19-cv-02171-WBS-AC (E.D. Cal. Jan. 29, 2020). The Ninth Circuit has held “that

13   when (1) a district court dismisses a complaint on the ground that it fails to state a claim, (2) the

14   court grants leave to amend, and (3) the plaintiff then fails to file an amended complaint, the

15   dismissal counts as a strike.” Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017).

16   Additionally, the Supreme Court recently held that a “dismissal . . . for failure to state a claim

17   counts as a strike, whether or not with prejudice.” Lomax v. Ortiz-Marquez, 140 S. Ct. 1721,

18   1727 (2020).

19           The court also agrees with the magistrate judge’s finding that plaintiff’s allegations fail to
20   satisfy the imminent-danger exception under section 1915(g). (Doc. No. 7 at 2.) In his

21   objections, plaintiff states that he “has contracted a ‘serious life threatening illness ulcerative

22   proctitis,” which “lower[s] one[’s] ‘immune system’” and makes “plaintiff ‘more susceptible’ to .

23   . . COVID 19.’” (Doc. No. 8 at 2.) Plaintiff’s claims do not show that he is in imminent danger

24   of physical injury. Furthermore, the claims are not related to any of the allegations in plaintiff’s

25   complaint, which concern the deprivation of “good conduct credits.” (See Doc. No. 1 at 3); see

26   also Stine v. Fed. Bureau of Prisons, No. 1:13–CV–1883 AWI MJS, 2015 WL 5255377, at *3
27   (E.D. Cal. Sept. 9, 2015) (“[T]he complaint of a three-strikes litigant must reveal a nexus between

28   the imminent danger it alleges and the claims it asserts, in order for the litigant to qualify for the

                                                         2
     Case 1:20-cv-00918-DAD-SKO Document 9 Filed 08/06/20 Page 3 of 3


 1   ‘imminent danger’ exception of section 1915(g).”). Plaintiff’s allegations thus fail show that he

 2   was in imminent danger of serious physical injury at the time he filed suit. See Andrews v.

 3   Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007) (“the availability of the [imminent-danger]

 4   exception turns on the conditions a prisoner faced at the time the complaint was filed, not at some

 5   earlier or later time”).

 6           Accordingly,

 7           1. The findings and recommendations issued on July 15, 2020 (Doc. No. 7) are adopted

 8                in full;

 9           2. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 5) is denied;
10           3. This action is dismissed without prejudice to refiling upon prepayment of the filing

11                fee; and,

12           4. The Clerk of the Court is directed to assign a district judge to this case for purposes of

13                closure and to close this case.

14   IT IS SO ORDERED.
15
         Dated:      August 6, 2020
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19
20

21

22

23

24

25

26
27

28

                                                        3
